UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                     )
MONTGOMERY CARL AKERS,                               )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    )       Civil Action No. 08-0140 (EGS)
                                                     )
HARRELL WATTS, et al.,                               )
                                                     )
                       Defendants.                   )
                                                     )


                                    MEMORANDUM OPINION

       On July 16, 2010, defendants Janine Shields, Kenneth Daugherty and Sandra Elliot,

employees of the Corrections Corporation of America (“CCA”) and sued in their individual

capacities, filed a motion to dismiss plaintiff’s First Amended Complaint or, in the alternative,

for change of venue [Dkt. #99]. Frederick Lawrence, Rhonda Allen and George Green, all

current or former CCA employees, joined in this motion in all respects. On September 10, 2010,

the Court issued an Order which, among other matters, directed plaintiff to file his opposition or

other response to the CCA defendants’ motion not later than October 15, 2010. Plaintiff filed a

notice of interlocutory appeal challenging this and certain other Orders. After the United States

Court of Appeals for the District of Columbia Circuit dismissed the interlocutory appeal, on June

21, 2011, the Court issued a minute order setting July 22, 2011 as the new deadline for plaintiff’s

opposition to the CCA defendants’ motion. Plaintiff was advised that the Court would grant

defendants’ motion as conceded if he did not file a timely opposition. At plaintiff’s request and

for good cause shown, by minute order on July 21, 2001, the Court extended plaintiff’s deadline

                                                 1
to August 22, 2011. To date, plaintiff neither has filed an opposition nor has requested

additional time to do so.

       The Court treats the CCA defendants’ motion to dismiss as conceded. With the

resolution of the CCA defendants’ dispositive motion, no other parties or claims remain, and this

civil action will be dismissed.

       An Order accompanies this Memorandum Opinion.



                                  Signed:    EMMET G. SULLIVAN
                                             United States District Judge

                                  Dated:     September 9, 2011




                                                2